190 S.W.3d 579 (2006)
STATE of Missouri, Respondent,
v.
Martin KORN, Appellant.
No. ED 86059.
Missouri Court of Appeals, Eastern District, Division Two.
May 2, 2006.
JoAnn Rotermund, St. Louis, MO, for appellant.
Deborah Daniels, Daniel N. McPherson, Jefferson City, MO, for respondent.
Before GARY M. GAERTNER, SR., P.J., GEORGE W. DRAPER III, J., and KENNETH M. ROMINES, J.

ORDER
PER CURIAM.
Martin Korn (hereinafter, "Defendant") appeals from the trial court's judgment after a jury found him guilty of one felony count of possession of a controlled substance, Section 195.202 RSMo (2000), and one misdemeanor count of possession of drug paraphernalia, Section 195.233 RSMo (2000). Defendant, a prior and persistent drug offender, was sentenced to a total of fifteen years' imprisonment.
Defendant raises two points on appeal. First, Defendant argues the trial court abused its discretion in allowing the State to introduce evidence of his failure to appear for a court date and the subsequent discovery that Defendant was in Belize. Second, Defendant challenges the sufficiency of the evidence.
We have reviewed the briefs of the parties, the legal file, and the transcript on appeal and find no error. An opinion reciting the detailed facts and restating the principles of law would have no precedential value. We have, however, provided a memorandum opinion, only for the use of the parties, setting forth the reasons for our decision. The judgment is affirmed pursuant to Rule 30.25(b).